Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 2, 4-9, 11-15, 17-21 have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/22 has been entered.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection.  On 8/15/22, Applicant amended the independent claims.  Also, Applicant’s Remarks address these amended features.  See the new citations and motivation to the same 103 prior art below that addresses these amended features. 
Also, on page 8 of Applicant’s 4/6/22 Remarks, Applicant states that there is no motivation to combine Hotchkiss and Brager.  However, Graham-Deere motivation statements are provided.  And, the prior art is analogous to the claims.  Hotchkiss deals with reviews (Abstract) and Brager deals with reviews and feedback [10].  Hence, the prior art are properly combinable.  The prior art are in the same field of endeavor.  Hence, the cited prior art is clearly in the same field of endeavor and analogous.   And, Graham-Deere motivations were provided for why the prior art features would be combined.  Hence, the prior art are properly combinable.
Also, the 101 is still found to apply.  No new additional elements beyond the generic have been added.  See the 101 below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claims 1, 8, 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are in a statutory category of invention.  However, the claims recite receiving from a first user a submission including data identifying a rule-triggering event along with one or more rule deadlines and/or best practices associated with that triggering event; storing the new rule triggering event data; storing the new rule deadline data; storing the associated best practices data; and verifying whether the triggering event, new rule deadline, and new best practices data is accurate or not; performing a credibility filter, comparing a creditability factor to a threshold and publishing or not and notifying. 
This is considered in the Abstract Idea grouping of certain methods of organizing human activity - advertising, marketing or sales activities or behaviors. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with no additional elements.  The additional elements are a computer analysis operation and a network access interface.  This is considered generic.  There are no other additional elements or generically recited computer elements in the method claim.  There is no explicit hardware or structural elements in the claims.  So, the generic elements do not add a practical application or meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.    Also, the server and medium in the server and medium claim are considered generic.  These were not even needed in the method form of the claim.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations only perform well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).  Also, the additional hardware elements are: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions.  Viewed separately or as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  The claim does not provide significantly more than the identified abstract idea, in that there is no improvement to another technology or technical field, no improvement to the functioning of a computer, no application with, or by use of a particular machine, no transformation or reduction of a particular article to a different state or thing, no specific limitation other than what is well-understood, routing and conventional in the field, no unconventional step that confines the claim to a particular useful application, or meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 2, 4-7, 9, 11-14, 17-21 are not considered directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above.  While these descriptive elements may provide further helpful description for the claimed invention, these elements do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts identified in the claimed invention.  Hence, these dependent claims are also rejected under 101.
Please see the 35 USC 101 section at the Examination Guidance and Training Materials page on the USPTO website.  	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-9, 12-14, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hotchkiss (20060101027) in view of Nickerson (20170124593).
Claim 1, 8.    Hotchkiss discloses a method, the method comprising:
receiving from a first user a submission including data identifying a rule-triggering event along with one or more rule deadlines and/or best practices associated with that triggering event, wherein the first user submission is received via a network access interface (Fig. 8 shows a submission and a Submitter or a user submitting that a rule is new or been updated; Figs. 9, 10, 11 show the “date required” or deadline for a few example new/updated rules in Fig. 8; Figs. 9, 10, 11 show best practices and commentary related to new/updated rule examples from Fig. 8; Fig. 8 also shows the network access interface).
Hotchkiss does not explicitly disclose said user having a contributor trust score.  However, Nickerson discloses a contributor trust score ([77, 101, 130, 173, 204, 206, 222, 223]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Nickerson’s contributor trust score to Hotchkiss user providing content.  One would have been motivated to do this in order to better assess the value/reliability of the content (as seen in Nickerson).
Hotchkiss further discloses storing the new rule triggering event data (Figs. 8, 9, 10, 11 show storing the data and the ID for access to the particular data);
storing the new rule deadline data (Figs. 8, 9, 10, 11 show storing the data and the ID for access to the particular data);
storing the associated best practices data (Figs. 8, 9, 10, 11 show storing the data and the ID for access to the particular data);
verifying whether the triggering event, new rule deadline, and new best practices data is accurate or not ([6] shows checking accuracy and verifying, see “accurate” and “verify”, also see “reviews and validates the new or revised computer-encoded compliance rules” at [17]; see claim 37 and rule being tested, validated and approved prior to release).
Hotchkiss further discloses performing a credibility filter on the triggering event, new rule deadline, and new best practices data using a computer analysis operation (“[53]…When the new or revised computer-encoded compliance rule is created 130, it is stored in a compliance rule repository 140 of a regulatory compliance assessment system 135 for validation and production release in a regulatory compliance system 135.  For determining regulatory compliance of a compliance review file contained in a compliance review files database 145 in a regulatory compliance system 135, a compliance engine 150 uses the computer-encoded rules in the compliance rules repository 140 to process the compliance review file in the compliance review file database 145 for determining compliance with regulatory requirements and stores the results in a regulatory compliance assessment results file 155.”).
Hotchkiss does not explicitly disclose the computer analysis operation weighted at least in part on the contributor trust score to generate a credibility factor. However, Nickerson discloses contributor trust scores ([77, 101, 130, 173, 204, 206, 222, 223], and Examiner interprets the contributor trust score to read on credibility factor) and further discloses weighting related to those scores ([77, 207, 208]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Nickerson’s weighting based on score to Hotchkiss credibility filter.  One would have been motivated to do this in order to better filter based on credibility.
Hotchkiss further discloses comparing the credibility to a standard ([53]; claim 37);
in response to the credibility meeting the standard, posting the triggering event, new rule deadline, and new best practices data for review by other users (Fig. 8 shows posting the new/updated rule data and that it is in status open/resolved/closed; Fig. 2 shows the new/upated rule info getting posted to other users like from the outside to inside legal team; [53] and claim 37 show the credibility standard has to be met before being approved), and
in response to the credibility falling below the standard, rejecting the submission (claim 37 and [53], Examiner interprets that if it is not approved that means it is rejected) and notifying the first user (“[72]… The regulatory compliance results file is normally downloaded to the financial institution's compliance review system for alerting the users of areas of noncompliance with regulatory requirements.”).
Hotchkiss does not explicitly disclose comparing the credibility factor to a threshold; and in response to the credibility factor meeting the threshold, posting the submission, and in response to the credibility factor falling below the threshold, rejecting the submission.
However, Nickerson discloses comparing the credibility factor to a threshold (these disclose credibility factor or contributor score [77, 101, 130, 173, 204, 206, 222, 223] and Fig. 3; and these disclose filtering based on the score min score to post or not to post, Figs. 2a, 2b, 2c and minimum content scores “[184]… and minimum content scores” and “[96]… content items meeting a minimum scoring threshold”); and
in response to the credibility factor meeting the threshold, posting the submission ([96]), and
in response to the credibility factor falling below the threshold, rejecting the submission (Figs. 2a-2c show a rejection based on score) and notifying the first user ([225]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Nickerson’s credibility/contributor score and thresholds/minimums for publishing to Hotchkiss standards for publishing or reject.  One would have been motivated to do this in order to better publish or reject.


In further regards to claim 8, Hotchkiss discloses a medium (Fig. 1).
Claim 2, 9.    Hotchkiss further discloses the method of claim 1, further comprising organizing the triggering event, new rule deadline, and new best practices data in a database according to general information and specific information (see organizing by several different parameters at [31] and claim 21, 23).
Claim 5, 12.    Hotchkiss further discloses the method of claim 1, wherein, if the triggering event, new rule deadline, and new best practices data is determined to be accurate, calculating a deadline in response to a user request (see organizing by effective date or date required at [31] and claim 21, 23, since this data is organized by this date information, it is interpreted that a calculation is made using the date information; also claim 23 shows status and date so verified status and date can be used for organizing, so the date information can be calculated for rules/data that is in a verified state).
Claim 6, 13.    Hotchkiss further discloses the method of claim 1, wherein the triggering event, new rule deadline, and new best practices comprise a law-related deadline (see organizing by effective date or date required at [31] and claim 21, 23 and Figs. 8-11 show law related deadlines).
Claim 7, 14.    Hotchkiss further discloses the method of claim 6, wherein the first user and at least one of the other users that provided feedback are legal professionals (Fig. 2 and  legal counsel and legal team).
Claim 19. The prior art further discloses the method of claim 1, wherein the contributor trust score is based at least in part on an experience level of the user (Nickerson at [130] with “depending on their level of activity” or contribution frequency at [206]; and the motivation is the same as already provided).
Claim 20. Hothkiss does not explicitly disclose the method of claim 1, wherein the contributor trust score is based at least in part on a professional license held by the user.  However, Nickerson discloses the contributor trust score shown above (see above) and further discloses professional as audience (see professional at [58, 213]).  And, Hotchkiss discloses licensing requirements [12, 56] and senior legal counsel who are experts with experience  and have training [19] and senior legal members [55].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add contributor trust score with higher score for experience/license/professional contributors to Hotchkiss credibility filter.  One would have been motivated to do this in order to better provide credible content.
Claim 21. The prior art further discloses the method of claim 1, further comprising updating the contributor trust score based at least in part on past performance of the user (Nickerson at [130]; and the motivation is the same as already provided).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11, 15, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hotchkiss (20060101027) in view of Nickerson (20170124593) in view of Brager (20130144605).
Claim 15.   See the rejection of independent claims 1, 8 above.  This rejection of independent claim 15 builds on what is already rendered obvious for independent claims 1, 8.  Also, Hotchkiss further discloses a system, the system comprising:
receiving data identifying a rule-triggering event along with one or more rule deadlines and/or best practices associated with that triggering event (Fig. 8 shows Submitter or a user submitting that a rule is new or been updated; Figs. 9, 10, 11 show the “date required” or deadline for a few example new/updated rules in Fig. 8; Figs. 9, 10, 11 show best practices and commentary related to new/updated rule examples from Fig. 8).
Hotchkiss does not explicitly disclose said user having a contributor trust score.  However, Nickerson discloses a contributor trust score ([77, 101, 130, 173, 204, 206, 222, 223]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Nickerson’s contributor trust score to Hotchkiss user providing content.  One would have been motivated to do this in order to better assess the value/reliability of the content (as seen in Nickerson).
Hotchkiss further discloses review feedback from the other users (Fig. 2 shows feedback on what outside legal user(s) posted by the inside legal user(s)); 
verifying the new rule, deadline data, and new best practices data is accurate or not ([6] shows checking accuracy and verifying, see “accurate” and “verify”, also see “reviews and validates the new or revised computer-encoded compliance rules” at [17]; see claim 37 and rule being tested, validated and approved prior to release).
Hotchkiss further discloses performing a credibility filter on the triggering event, new rule deadline, and new best practices data using a computer analysis operation (“[53]…When the new or revised computer-encoded compliance rule is created 130, it is stored in a compliance rule repository 140 of a regulatory compliance assessment system 135 for validation and production release in a regulatory compliance system 135.  For determining regulatory compliance of a compliance review file contained in a compliance review files database 145 in a regulatory compliance system 135, a compliance engine 150 uses the computer-encoded rules in the compliance rules repository 140 to process the compliance review file in the compliance review file database 145 for determining compliance with regulatory requirements and stores the results in a regulatory compliance assessment results file 155.”).
Hotchkiss does not explicitly disclose the computer analysis operation weighted at least in part on the contributor trust score. However, Nickerson discloses contributor trust scores ([77, 101, 130, 173, 204, 206, 222, 223]) and further discloses weighting related to those scores ([77, 207, 208]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Nickerson’s weighting based on score to Hotchkiss credibility filter.  One would have been motivated to do this in order to better filter based on credibility.
In further regards to claim 15, Hotchkiss discloses a server (Fig. 1).
In further regards to claim 15, Hotchkiss discloses organizing the data above (Figs. 8, 9, 10, 11), … a data calculation module operative to calculate a deadline based on a verified new rule and/or best practices data deadline in response to a user request (see organizing by effective date or date required at [31] and claim 21, 23, since this data is organized by this date information, it is interpreted that a calculation is made using the date information; also, verifying the rule is already shown above; also claim 23 shows status and date so verified status and date can be used for organizing).
In further regard to claim 15, Hotchkiss does not explicitly disclose the system of wherein the verification module is operative to generate a credibility score based on the new rule and/or best practices deadline data or reviews.  However, Brager discloses a confidence interval and score related to new/changed rules ([41, 42]) and reputational scores related to reviews [64].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Brager’s scores and feedback to Hotchkiss’s feedback.  One would have been motivated to do this in order to better indicate the value/reliability of feedback (as seen in Brager).
Claim 4, 11, 17.    Hotchkiss does not explicitly disclose the method of claim 1, further comprising generating rewards for the first user and users that participated in the verification of the triggering event, new rule deadline, and new best practices data.  Hotchkiss does not explicitly disclose, in further regards to claim 11, where the rewards are points rewards.  However, Hotchkiss does disclose general payment and fees and charging at claims 19, 26.  And, Brager discloses rules and feedback [10] and rewards for providing feedback [10] including points [80].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Brager’s rewards for feedback to Hotchkiss’s payment and Hotchkiss’s feedback.  One would have been motivated to do this in order to incite input/feedback.
Claim 18.  This feature is stated at [16] of Applicant Spec but has no description for it.    Hotchkiss does not explicitly disclose the system of claim 17, further comprising a billing module operative to convert the rewards into credit for using the system to calculate deadlines.  However, Hotchkiss does disclose general payment and fees and charging at claims 19, 26.  And, Brager discloses using points as credit that can be used for purchasing [80].  And, Brager discloses reputational scores related to feed back [64].  And, Hotchkiss discloses calculating dates and organizing by priority or status (claim 23).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Brager’s rewards, points, credit for feedback Hotchkiss feedback and Hotchkiss payment.  And, it would have been obvious to add Brager’s reputational score to Brager’s organizing by date.  One would have been motivated to do this in order to better incite feedback and better organize rules.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
aa) Kain and Nickerson discloses weighting and contributor trust scores.
Spencer discloses colors like red to indicate status and Spencer and Dick disclose relevant features for feedback related to rule change.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718.  The examiner can normally be reached on Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        9/14/2022